Title: To George Washington from Brigadier General Samuel Holden Parsons, 10 July 1780
From: Parsons, Samuel Holden
To: Washington, George


					
						Dear General
						Danbury [Conn.] 10th July 1780
					
					I this Day receivd your Excellency’s Letter of the 29th of June; previous to which I had orderd the Drafts from the Troops of Horse within the State to join Sheldon’s Regiment until your Excellency’s Pleasure should be known, assuring them at the same Time that they were not to expect to act on Horseback unless the Service requird more Cavalry than were mounted already, and that I had no Reason to beleive that would be the Case. they expres’d their Willingness in every Respect to be treated as Dragoons mounted or dismounted and have no Objection to be armd as Infantry and doing that Duty in Case the dismounted Dragoons were orderd to the same Duty; under this Idea of their Duty I hope your Excellency’s Intentions have not been essentialy departed from.
					I really conceivd it necessary to take this Measure at the Time to prevent Consequences very disagreable; I was obliged to consult the Genius of my Countrymen lest I should damp that Ardor which seem’d to inspire all Ranks of Men to forward the Service; and as the Law of the State exempts the Cavalry from doing Duty as Infantry I found I should give great Disgust to the whole of the Horsemen (which are nearly Two Thousand) should the Drafts from them have been orderd to be incorporated in the Battalions of Foot—I therefore tho’t myself under a Degree of Necessity of ordering them to Sheldon’s Regt where they will be contented to be armd and do Duty as Infantry if necessary—under these Circumstances I hope to meet your Excellency’s Approbation in what I have done; they can still be orderd to join the Regiments of Foot, but I beleive it will be a Measure very disagreable to them.
					some unexpected Delays have prevented the Arrival of so many of the Recruits as I expected by this Time, having yet forwarded but about Two Hundred, but from the Information I have receivd I beleive the greatest Part of the first Draft of 1500 Men are now on their March for Danbury. I am with the greatest Respect yr Excellency’s Obed. Servt
					
						Saml H. Parsons
					
				